In an action brought under article 15 of the Real Property Law to cancel and discharge of record a restrictive covenant forbidding the use of plaintiffs’ property for any purpose except that of single family residences, judgment in favor of plaintiffs unanimously affirmed, with costs. The language of the covenant, and the suirounding circumstances, justify the conclusion that the restriction was imposed for the protection of the grantor’s neighboring residence, and that it ceased to have any effect when the residence was sold to others and replaced by a large apartment building. (Reeves v. Constable, 87 App. Div. 352.) Present — Hagarty, Davis, Johnston, Taylor and Close, JJ.